Case 3:17-cv-03226-MAS-DEA Document 55-2 Filed 09/06/19 Page 1 of 13 PageID: 1036




  STORZER & ASSOCIATES, P.C.
  Sieglinde K. Rath (SR7208)
  Roman P. Storzer, admitted pro hac vice
  Robert L. Greene, admitted pro hac vice
  1025 Connecticut Ave., N.W. Suite 1000
  Washington, D.C. 20036
  Tel: 202.857.9766
  Fax: 202.315.3996
  Counsel for Plaintiffs

  WILENTZ, GOLDMAN & SPITZER, P.A.
  Donna M. Jennings (DJ7790)
  90 Woodbridge Center Drive
  Post Office Box 10
  Woodbridge, New Jersey 07095
  Co-Counsel for Plaintiff WR Property LLC


                        IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

   AGUDATH ISRAEL OF AMERICA, a New
   York non-profit corporation, and WR
   PROPERTY LLC, a New Jersey limited liability      Civ. No. 3:17-CV-03226
   company,

   Plaintiffs,

   v.

   TOWNSHIP OF JACKSON, NEW JERSEY,
   MICHAEL REINA, ROBERT NIXON, HELENE
   SCHLEGEL, JEFFREY PURPURO, WILLIAM
   CAMPBELL, and KENNETH PIESLAK,

   Defendants.




                         DECLARATION OF DONNA M. JENNINGS

  Donna M. Jennings declares as follows, pursuant to 28 U.S.C. § 1746:




                                                1
Case 3:17-cv-03226-MAS-DEA Document 55-2 Filed 09/06/19 Page 2 of 13 PageID: 1037



     1.    I am a shareholder at Wilentz, Goldman & Spitzer, P.A., attorneys for the Plaintiff,

           WR Property LLC and make this declaration in that capacity.

     2.    I respectfully submit this Declaration in support of Plaintiffs’ Motion to Enjoin the

           Defendant Township.

     3.    Attached as Exhibit 1 is a true and correct copy of the web page for CareOne at

           Jackson. [URL: http://www.care-one.com/locations/careone-at-jackson/]

     4.    Attached as Exhibit 2 is a true and correct copy of excerpts of the deposition of Mayor

           Michael Reina, taken on July 22, 2019.

     5.    Attached as Exhibit 3 is a true and correct copy of an email from Michael Reina dated

           October 31, 2014, Bates stamped OBY21464.

     6.    Attached as Exhibit 4 is a true and correct copy of an email from Michael Reina dated

           August 29, 2016, Bates stamped TWP003429-003431.

     7.    Attached as Exhibit 5 is a true and correct copy of an email from Michael Reina dated

           August 1, 2017, Bates stamped TWP003648.

     8.    Attached as Exhibit 6 is a true and correct copy of an article published by

           GreaterLakewood.com on February 14, 2019 titled “EXCLUSIVE BOMBSHELL

           REPORT – Hate Group Appears To Blackmail Jackson Mayor To Not Allow

           Resolution Against Them.”

     9.    Attached as Exhibit 7 is a true and correct copy of an email from Kenneth Pieslak dated

           June 27, 2017, Bates stamped OBY13015-13016.

     10.   Attached as Exhibit 8 is a true and correct copy of an email from Kenneth Pieslak dated

           February 14, 2017, Bates stamped TWP003639.




                                                2
Case 3:17-cv-03226-MAS-DEA Document 55-2 Filed 09/06/19 Page 3 of 13 PageID: 1038



     11.   Attached as Exhibit 9 is a true and correct copy of an email chain dated April 17, 2016,

           Bates stamped TWP001103-001105.

     12.   Attached as Exhibit 10 is a true and correct copy of an email from Robert Nixon dated

           September 16, 2016, Bates stamped TWP000358-000360.

     13.   Attached as Exhibit 11 is a true and correct copy of an email from Jeffrey Purpuro to

           Kenneth Pieslak dated March 6, 2017, Bates stamped TWP000065.

     14.   Attached as Exhibit 12 is a true and correct copy of an email from William Campbell

           to Jeffrey Purpuro dated July 22, 2017, Bates stamped OBY13104-13106.

     15.   Attached as Exhibit 13 is a true and correct copy of an email from a Jackson Township

           resident to Kenneth Pieslak, Robert Nixon, Jeffrey Purpuro, and Michael Reina dated

           February 1, 2017, Bates stamped TWP000336.

     16.   Attached as Exhibit 14 is a true and correct copy of an email from a Jackson Township

           resident to Kenneth Pieslak, Jeffrey Purpuro, Helene Schlegel and Robert Nixon dated

           June 1, 2017, Bates stamped TWP002374.

     17.   Attached as Exhibit 15 is a true and correct copy of an email chain between Michael

           Reina and a Jackson Township resident dated October 18, 2017, Bates stamped

           OBY15149-15151.

     18.   Attached as Exhibit 16 is a true and correct copy of an email chain between a Jackson

           Township resident and Kenneth Pieslak, Jeffrey Purpuro, Michael Reina, and Helene

           Schlegel dated February 1, 2017, Bates stamped TWP000334-000336.

     19.   Attached as Exhibit 17 is a true and correct copy of various citizen emails to Jackson

           Township officials, Bates stamped TWP003543-003555, TWP003551-003552,

           TWP003658-003660.




                                                3
Case 3:17-cv-03226-MAS-DEA Document 55-2 Filed 09/06/19 Page 4 of 13 PageID: 1039



     20.   Attached as Exhibit 18 is a true and correct copy of excerpts of the deposition of Jeffrey

           Purpuro, taken on November 13, 2018.

     21.   Attached as Exhibit 19 is a true and correct copy of excerpts of the deposition of Ann

           Updegrave, taken on June 12, 2019.

     22.   Attached as Exhibit 20 is a true and correct copy of excerpts of the deposition of Scott

           Martin, taken on June 13, 2019.

     23.   Attached as Exhibit 21 is a true and correct copy of an email chain from a Jackson

           Township resident to Jackson Township Officials dated July 19, 2016, Bates stamped

           TWP000892-000898.

     24.   Attached as Exhibit 22 is a true and correct copy of an email from a Jackson Township

           resident to Jackson Township Officials dated February 24, 2016, Bates stamped

           TWP001609-001611.

     25.   Attached as Exhibit 23 is a true and correct copy of an email from a Jackson Township

           resident to Jackson Township Officials dated October 2, 2017, Bates stamped

           TWP003683-003684.

     26.   Attached as Exhibit 24 is a true and correct copy of Jackson Township Ordinance No.

           03-17.

     27.   Attached as Exhibit 25 is a true and correct copy of Jackson Township Ordinance No.

           04-17.

     28.   Attached as Exhibit 26 is a true and correct copy of the Amended Complaint filed in

           the matter of Oros Bais Yaakov High School v. the Township of Jackson, New Jersey,

           et al., Docket No. PW-L-2981-14 (Law Div.).




                                                 4
Case 3:17-cv-03226-MAS-DEA Document 55-2 Filed 09/06/19 Page 5 of 13 PageID: 1040



     29.   Attached as Exhibit 27 is a true and correct copy of a transcript prepared of the Jackson

           Township Council Regular Meeting held on March 16, 2017.

     30.   Attached as Exhibit 28 is a true and correct copy of an article entitled “Jackson Dorm

           Law Advances Amid Cries of Anti-Semitism” published on APP.com dated March 7,

           2017 and comments that appeared on same, Bates stamped OBY12592-12596. [URL:

           https://www.app.com/story/news/local/communitychange/2017/03/06/jackson-

           dormitories-ordinance-lakewood-orthodox/98813682/]

     31.   Attached as Exhibit 29 is a true and correct copy of an article entitled “Jackson Council

           Approves Ban on Dormitories” published on APP.com dated March 17, 2017 and

           comments that appeared on same, Bates stamped OBY00883-00892. [URL:

           https://www.app.com/story/news/local/communitychange/2017/03/16/jackson-

           lakewood-orthodox-dormitories/99253236/]

     32.   Attached as Exhibit 30 is a true and correct copy of Jackson Township Ordinance No.

           30-10.

     33.   Attached as Exhibit 31 is a true and correct copy of Jackson Township Ordinance No.

           20-17.

     34.   Attached as Exhibit 32 is a true and correct copy of an email chain between a Jackson

           Township resident and Jackson Township Officials dated July 27, 2017, Bates stamped

           TWP002241-002242 .

     35.   Attached as Exhibit 33 is a true and correct copy of an email from Kenneth Pieslak to

           a Jackson Township resident and Jackson Township Officials dated April 6, 2017,

           Bates stamped TWP002170-002171.




                                                 5
Case 3:17-cv-03226-MAS-DEA Document 55-2 Filed 09/06/19 Page 6 of 13 PageID: 1041



     36.   Attached as Exhibit 34 is a true and correct copy of an email from Jeffrey Purpuro to

           a Jackson Township resident and Jackson Township officials dated April 24, 2017,

           Bates stamped TWP002357-2358.

     37.   Attached as Exhibit 35 is a true and correct copy of various emails from Jackson

           Township residents to Jackson Township officials regarding eruvs within the

           Township, Bates stamped OBY05000-05001, OBY05054, OBY05067-05068.

     38.   Attached as Exhibit 36 is a true and correct copy of an email chain between a Jackson

           Township resident and Jackson Township officials dated February 14, 2017, Bates

           stamped TWP000212-000216.

     39.   Attached as Exhibit 37 is a true and correct copy of an email from Michael Reina to

           Robert Nixon dated July 7, 2016, Bates stamped OBY01879.

     40.   Attached as Exhibit 38 is a true and correct copy of a series of emails between Jackson

           Township residents and Jackson Township Officials regarding eruvs and enforcement

           of the right of way within the Township, Bates stamped TWP000300-000306.

     41.   Attached as Exhibit 39 are true and correct copies of violation notices issued by the

           Township to various properties for having eruvs.

     42.   Attached as Exhibit 40 is a true and correct copy of emails regarding the request to

           enforce the Township code regarding the right of way, Bates stamped TWP002189-

           002190.

     43.   Attached as Exhibit 41 is a true and correct copy of Jackson Township Ordinance 18-

           15.




                                                6
Case 3:17-cv-03226-MAS-DEA Document 55-2 Filed 09/06/19 Page 7 of 13 PageID: 1042



     44.   Attached as Exhibit 42 is a true and correct copy of the relevant sections of the

           Township of Jackson Code regarding the rules and regulations for the Spray Park

           facility.

     45.   Attached as Exhibit 43 is a true and correct copy of email complaints from Jackson

           Township residents to Jackson Township officials regarding real estate solicitation,

           Bates stamped TWP001580-001588, TWP000283-000285.

     46.   Attached as Exhibit 44 is a true and correct copy of the webpage for the Jackson School

           District. [URL: https://www.jacksonsd.org/domain/1644]

     47.   Attached as Exhibit 45 is a true and correct copy of Jackson Township Ordinance 21-

           16.

     48.   Attached as Exhibit 46 is a true and correct copy of the Certification of Mitchell

           Newman in Support of Motion to Enforce Litigant’s Rights, dated March 6, 2017.

     49.   Attached as Exhibit 47 is a true and correct copy of the Certification of Frank J. Petrino

           in support of El at Jackson, LLC’s Motion to Enforce Litigant’s Rights dated December

           7, 2016.

     50.   Attached as Exhibit 48 is a true and correct copy of various emails regarding the

           Jackson Strong campaign, Bates stamped TWP001597-001611.

     51.   Attached as Exhibit 49 is a true and correct copy of an article titled “Is Orthodox Jewish

           Rabbi pushing ‘blockbusting?’ Jackson wants investigation” published by NJ1015.com

           on August 1, 2016, Bates stamped OBY12570-12571. [URL: https://nj1015.com/is-

           orthodox-rabbi-pushing-blockbusting-jackson-wants-investigation-watch/]




                                                 7
Case 3:17-cv-03226-MAS-DEA Document 55-2 Filed 09/06/19 Page 8 of 13 PageID: 1043



     52.   Attached as Exhibit 50 is a true and correct copy of excerpts of the transcript of the

           Jackson Township Zoning Board of Adjustment hearing held on June 18, 2014 in the

           matter of Oros Bais Yaakov High School.

     53.   Attached as Exhibit 51 is a true and correct copy of an article titled “Jackson Township

           files complaint with Department of Justice over Religious Blockbusting” published by

           the Shore News Network dated July 27, 2016, Bates stamped OBY12643-12644.

     54.   Attached as Exhibit 52 is a true and correct copy of the minutes of the Jackson

           Township Planning Board Meeting held on August 7, 2017, Bates stamped

           OBY20664-20666.

     55.   Attached as Exhibit 53 is a true and correct copy of the Jackson Township complaint

           to the U.S. Department of Justice regarding blockbusting dated July 22, 2016 as

           appearing on the website www.jacksonleaks.com.

     56.   Attached as Exhibit 54 is a true and correct copy of the response by the New Jersey

           Attorney General to the Jackson Township complaint regarding blockbusting dated

           August 4, 2016 as appearing on the website www.jacksonleaks.com.

     57.   Attached as Exhibit 55 is a true and correct copy of the minutes of the Jackson

           Township Council Meeting held on July 26, 2016, Bates stamped OBY20667-20701.

     58.   Attached as Exhibit 56 is a true and correct copy of the response by the U.S.

           Department of Justice to Jackson Township’s complaint regarding blockbusting, dated

           October 14, 2016.

     59.   Attached as Exhibit 57 is a true and correct copy of a statement by Jackson Township

           regarding the Dormitory Ordinance, dated March 8, 2017.




                                                8
Case 3:17-cv-03226-MAS-DEA Document 55-2 Filed 09/06/19 Page 9 of 13 PageID: 1044



     60.   Attached as Exhibit 58 is a copy of a letter from Senator Samuel D. Thomson to the

           Jackson Township Council dated February 13, 2019.

     61.   Attached as Exhibit 59 is a true and correct copy of an editorial titled “Jackson Council

           Abets Bias, Fear” published by APP.com dated May 17, 2016 and social media

           comments that were posted on same, Bates stamped OBY11627-11628, OBY11643.

           [URL:      https://www.app.com/story/opinion/editorials/2016/05/17/orthodox-watch-

           group-jackson/84508800/].

     62.   Attached as Exhibit 60 is a true and correct copy of an article titled “Division on Civil

           Rights Calls on Facebook to Monitor Comments on Group Page Encouraging Violence

           Against Orthodox Jews in Ocean County”, published by The Lakewood Scoop and

           dated    April     5,    2019,     Bates     stamped      OBY12504-12505.         [URL:

           https://www.thelakewoodscoop.com/news/2019/04/division-on-civil-rights-calls-on-

           facebook-to-monitor-comments-on-group-page-encouraging-violence-against-

           orthodox-jews-in-ocean-county.html].

     63.   Attached as Exhibit 61 is a true and correct copy of an article titled “Former Jackson

           Zoning Board Member Unleashes Anti-Semitic Tirade; Calls for Senator’s Suicide”

           published by the Shore News Network and dated September 12, 2017, Bates stamped

           OBY12316-12317. [URL: https://shorenewsnetwork.com/2017/09/12/former-jackson-

           zoning-board-member-unleashes-anti-semitic-tirade-calls-for-senators-suicide/].

     64.   Attached as Exhibit 62 is a true and correct copy of an email from Jeffrey Purpuro to

           Helene Schlegel dated August 1, 2017, Bates stamped OBY12971.

     65.   Attached as Exhibit 63 is a true and correct copy of an email from a Jackson Township

           resident to Michael Reina dated June 30, 2017, Bates stamped OBY13034.




                                                 9
Case 3:17-cv-03226-MAS-DEA Document 55-2 Filed 09/06/19 Page 10 of 13 PageID: 1045



     66.   Attached as Exhibit 64 is a true and correct copy of an email from a Jackson Township

           resident to Jackson Township Officials dated July 3, 2017, Bates stamped

           TWP002960-002962.

     67.   Attached as Exhibit 65 is a true and correct copy of the minutes from the Jackson

           Township Council meeting held on March 8, 2016.

     68.   Attached as Exhibit 66 is a true and correct copy of excerpts of Section 244 of the

           Jackson Township Code.

     69.   Attached as Exhibit 67 is a true and correct copy of an article titled “Jackson zoning,

           planning board members take cluelessness to the next level” published by APP.com on

           August                       29,                      2019.                      [URL:

           https://www.app.com/story/opinion/columnists/2019/08/29/jackson-planning-board-

           zoning-orthodox-development/2139599001/].

     70.   Attached as Exhibit 68 is a true and correct copy of an article titled “Jackson zoners,

           planners quit after appearing at anti-development meeting” published by APP.com on

           August 28, 2019. [URL:

           https://www.app.com/story/news/local/communitychange/2019/08/28/jackson-nj-

           zoning-planning-board-cupon-orthodox-jewish/2132123001/].

     71.   Attached as Exhibit 69 is a true and correct copy of an article titled “Jackson Board

           Member Resigns After Attending Meeting to Stop Jewish Development” published

           by Hamodia.com on August 26, 2019. [URL:

           https://hamodia.com/2019/08/26/jackson-board-members-resign-attending-meeting-

           stop-jewish-development/].




                                                10
Case 3:17-cv-03226-MAS-DEA Document 55-2 Filed 09/06/19 Page 11 of 13 PageID: 1046



     72.   Attached as Exhibit 70 is a true and correct copy of an email chain between a Jackson

           Township resident and Jackson Township Officials dated July 17, 2017, Bates stamped

           TWP002228-02230.

     73.   Attached as Exhibit 71 is a true and correct copy of Jackson Township Resolution No.

           368R-17.

     74.   Attached as Exhibit 72 is a true and correct copy of the webpage for Bartley

           Healthcare located in Jackson, New Jersey. [URL:

           https://www.bartleyhealthcare.com/about-us/contact/]

     75.   Attached as Exhibit 73 is a true and correct copy of the webpage for TipTam Camp

           Grounds located in Jackson, New Jersey. [URL: https://tiptam.com/contact-us/]

     76.   Attached as Exhibit 74 is a true and correct copy of the webpage for Bella Terra

           Memory Care assisted living facility located in Jackson, New Jersey. [URL:

           https://www.seniorlifestyle.com/property/bella-terra/]

     77.   Attached as Exhibit 75 is a true and correct copy of the webpage for Hackensack

           Meridian      Health     located        in         Jackson,      New       Jersey.    [URL:

           https://www.hackensackmeridianhealth.org/health-village/]

     78.   Attached as Exhibit 76 is a true and correct copy of the webpage for Timberlake

           Campground         located        in         Jackson,         New         Jersey.     [URL:

           http://www.timberlandlakecampground.com/index.html]

     79.   Attached as Exhibit 77 is a true and correct copy of the webpage for Indian Rock RV

           Park    &     Campground         located      in      Jackson,      New     Jersey.   [URL:

           https://indianrockrvpark.com/]




                                                  11
Case 3:17-cv-03226-MAS-DEA Document 55-2 Filed 09/06/19 Page 12 of 13 PageID: 1047



      80.     Attached as Exhibit 78 is a true and correct copy of the webpage for Butterfly Camping

              Resort         located          in             Jackson,        New         Jersey.      [URL:

              http://www.butterflycamp.com/index.html]

      81.     Attached as Exhibit 79 is a true and correct copy of the webpage for Metedeconk

              National     Golf        Club        located      in      Jackson,   New      Jersey.   [URL:

              https://www.metedeconk.org/club/scripts/section/section.asp?NS=HP]

      82.     Attached as Exhibit 80 is a true and correct copy of the webpage for Pine Barrens Golf

              Club located in Jackson, New Jersey. [URL: http://pinebarrensgolf.com/golf/]

      83.    Attached as Exhibit 81 is a true and correct copy of the webpage for Jackson Premium

             Outlets        located           in             Jackson,        New         Jersey.      [URL:

             https://www.premiumoutlets.com/outlet/jackson/about]

      84.    Attached as Exhibit 82 is a true and correct copy of an article published by APP.com

             on July 27, 2016, titled “Jackson Council: Investigate Orthodox Videos.”

             [URL:https://www.app.com/story/news/local/communitychange/2016/07/27/orthodox-

             videos-jackson-council/87623212/]

      85.    Attached as Exhibit 83 is a true and correct copy of the webpage for George Hassler

             funeral home located in Jackson, New Jersey. [URL: https://hasslerfuneralhome.com/]

   I declare under penalty of perjury that the foregoing is true and correct.

   Executed on September 6, 2019.


                                                                /s/ Donna M. Jennings
                                                                Donna M. Jennings (DJ7790)
                                                                WILENTZ, GOLDMAN & SPITZER, P.A.
                                                                90 Woodbridge Center Drive
                                                                Post Office Box 10
                                                                Woodbridge, New Jersey 07095
                                                                Co-Counsel for Plaintiff WR Property LLC


                                                        12
Case 3:17-cv-03226-MAS-DEA Document 55-2 Filed 09/06/19 Page 13 of 13 PageID: 1048




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 6th day of September, 2019, the foregoing document

   was electronically filed via the Court’s ECF system with notices to the following:

                                 Howard B. Mankoff, Esquire
                                 Marshall Dennehey Warner Coleman & Goggin
                                 425 Eagle Rock Avenue, Suite 302
                                 Roseland, New Jersey 07068
                                 (973) 618-4118
                                 hmankoff@mdwcg.com


                                 Pauline F. Tutelo, Esquire
                                 Marshall Dennehey Warner Coleman & Goggin
                                 425 Eagle Rock Avenue, Suite 302
                                 Roseland, New Jersey 07068
                                 (973)618-4100
                                 pftutelo@mdwcg.com


                                                       /s/Donna M. Jennings
                                                       Donna M. Jennings (DJ7790)
                                                       WILENTZ, GOLDMAN & SPITZER, P.A.
                                                       90 Woodbridge Center Drive
                                                       Post Office Box 10
                                                       Woodbridge, New Jersey 07095
                                                       Co-Counsel for Plaintiff WR Property LLC




                                                  13
